[Cite as Chase Home Fin., L.L.C. v. Ford, 2012-Ohio-436.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


CHASE HOME FINANCE, LLC

                         Plaintiff-Appellee

-vs-

GILBERT FORD, ET AL

                    Defendant-Appellant

JUDGES:
  Hon. W. Scott Gwin, P.J.
  Hon. William B. Hoffman, J.
  Hon. John W. Wise, J.


Case No. 2011-CAE-10 0096

OPINION

CHARACTER OF PROCEEDING:                              Civil appeal from the Delaware County
                                                      Court of Common Pleas, Case No.
                                                      09CVE111550

JUDGMENT:                                             Dismissed

DATE OF JUDGMENT ENTRY:                               February 3, 2012


APPEARANCES:

For: JP Morgan Chase Bank, N.A.                       For: Defendant-Appellant
As successor by merger to                             Gilbert Ford
Chase Home Finance LLC                                JOHN SHERROD
ANNE MARIE SFERRA                                     Jump Legal Group, LLC
NELSON M. REID                                        2130 Arlington Avenue
Bricker & Eckler, LLP                                 Columbus, OH 43221
100 South Third Street
Columbus, OH 43215-4291
Gwin, P.J.

         {¶ 1} Defendant Gilbert P. Ford appeals a judgment of the Court of Common

Pleas of Delaware County, Ohio, which overruled his motion to extend the time in which

he could exercise his statutory right of redemption after a sheriff’s sale of his property.

Plaintiff-appellee is J.P. Morgan Chase Bank, successor in interest by merger to plaintiff

Chase Home Finance LLC.

         {¶ 2} For the reasons that follow, we find we do not have jurisdiction over this

foreclosure action.

         {¶ 3} Appellant has appealed only the trial court’s ruling on his motion for

extension of time but not the order confirming the sale.

         {¶ 4} Ohio law provides that appellate courts have jurisdiction to review only final

orders or judgments. See, generally, Section 3(B)(2), Article IV, Ohio Constitution; R.C.

2505 .02. If an order is not final and appealable, then an appellate court has no

jurisdiction to review the matter and it must be dismissed.

         {¶ 5} Revised Code 2505.02 states, in relevant part:

                 (B) An order is a final order that may be reviewed, affirmed,
modified, or reversed, with or without retrial, when it is one of the following:
         {¶ 6}    (1) An order that affects a substantial right in an action that in
effect determines the action and prevents a judgment;
         {¶ 7}    (2) An order that affects a substantial right made in a special
proceeding or upon a summary application in an action after judgment;
         {¶ 8}    (3) An order that vacates or sets aside a judgment or grants a new
trial;
         {¶ 9}    (4) An order that grants or denies a provisional remedy and to
which both of the following apply:
      {¶ 10} (a) The order in effect determines the action with respect to the
provisional remedy and prevents a judgment in the action in favor of the
appealing party with respect to the provisional remedy.
      {¶ 11} (b) The appealing party would not be afforded a meaningful or
effective remedy by an appeal following final judgment as to all proceedings,
issues, claims, and parties in the action.***”
      {¶ 12}        We find the order appealed from is not a final appealable

order and we lack jurisdiction to review it.

      {¶ 13}        The appeal is dismissed.



By Gwin, P.J.,

Hoffman, J., and

Wise, J., concur



                                               _________________________________
                                               HON. W. SCOTT GWIN


                                               _________________________________
                                               HON. WILLIAM B. HOFFMAN


                                               _________________________________
                                               HON. JOHN W. WISE
             IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO

                              FIFTH APPELLATE DISTRICT


CHASE HOME FINANCE, LLC                      :
                                             :
                        Plaintiff-Appellee   :
                                             :
                                             :
-vs-                                         :       JUDGMENT ENTRY
                                             :
GILBERT FORD, ET AL                          :
                                             :
                                             :
                    Defendant-Appellant      :       CASE NO. 2011-CAE 10 0096




       For the reasons stated in our accompanying Memorandum-Opinion, the appeal is

dismissed for lack of jurisdiction. Costs to appellant.




                                                 _________________________________
                                                 HON. W. SCOTT GWIN


                                                 _________________________________
                                                 HON. WILLIAM B. HOFFMAN


                                                 _________________________________
                                                 HON. JOHN W. WISE